Exhibit 10.44

 

SECOND AMENDMENT TO LEASE

 

This Second Amendment to Lease (“Amendment”), made and entered into as of the
11th day of February, 2015, by and between Paragon Centre Holdings, LLC, a
Kentucky limited liability company (“Landlord”) and Texas Roadhouse Holdings
LLC, a Kentucky limited liability company (“Tenant”);

 

WITNESSETH THAT:

 

WHEREAS, Landlord and Tenant entered into that certain Lease dated December 11,
2012, as amended pursuant to that certain First Amendment to Lease dated January
10, 2013  (collectively “Lease”), for Suites 140 and 150 in One  Paragon Centre,
6060 Dutchmans Lane, Louisville, Kentucky, for a total of 3,424 square feet of
rentable space (“Premises”);

 

WHEREAS, Tenant now occupies the aforesaid Suites and desires to lease
additional space known as Suite 200 in One Paragon Centre for a total of 5,877
in additional square feet of rentable space.

 

WHEREAS, Landlord and Tenant desire to amend certain terms and conditions of the
Lease and evidence their agreements and other matters by means of this
Amendment;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the Lease is hereby amended and the parties
hereby agree as follows:

 

1.



Landlord agrees to lease and Tenant agrees to accept in its "AS IS WHERE IS"
condition, Suite 200 in One Paragon Centre deemed to be 5,877 square feet of
rentable space. Paragraph 2.1 of the Lease shall be amended to include Suite 200
as a part of the Premises and the total rentable square footage of the Premises
shall be amended to 9,301 square feet effective March 1, 2015. The term for
Suite 200 shall run co-terminous with the remainder of the Premises. Paragraph
2.2 of the Lease is hereby amended to state that Tenant's obligation to pay Base
Rent and Tenant's Prorata Share of Operating Expenses for Suite 200 commences
March 1, 2015. 

 

2.



Landlord and Tenant agree that the Base Rent for Suite 200 commencing on March
1, 2015 will be at the same rate due and payable as of such date for Suites 140
and 150, said rate being $19.89 per square foot as of March 1, 2015, and shall
thereafter be increased as of the dates and in the amounts provided for in
Section 3.1 of the Lease.

 

3.



Landlord and Tenant agree that Section 11.13 of the Lease shall be deleted in
its entirety and replaced by the following:

 

Section 11.13.          Parking. Tenant’s occupancy of the Premises shall
initially include the use of up to thirty seven (37)







--------------------------------------------------------------------------------

 



parking spaces (based on a ratio of 4.0 parking spaces per 1,000 rentable square
feet) which shall be used in common with other tenants, invitees and visitors of
the Building. Tenant shall have the right to park in the Building parking
facilities in common with other tenants of the Building upon such terms and
conditions, including the imposition of a reasonable parking charge, if the same
is established by Landlord at any time during the Term of this Lease. Tenant
agrees not to overburden the parking facilities and agrees to cooperate with
Landlord and other tenants in use of the parking facilities. Landlord reserves
the right in its absolute discretion to determine whether the parking facilities
are becoming overburdened and to allocate and assign parking spaces among Tenant
and other tenants, and to reconfigure the parking area and modify the existing
ingress to and egress from the parking area as Landlord shall deem appropriate.

 

4.



All capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to them in the Lease.

 

5.



This Amendment shall not be valid and binding on Landlord and Tenant unless and
until it has been completely executed by and delivered to both parties.

 

EXCEPT AS expressly amended and modified hereby, the Lease shall otherwise
remain in full force and effect, the parties hereto hereby ratifying and
confirming the same. To the extent of any inconsistency between the Lease and
this Amendment, the terms of this Amendment shall control as to the subject
matter covered herein.

 

IN WITNESS WHEREOF, the undersigned parties have duly executed this Amendment as
of the date and year first above written.

 

LANDLORD:

    

TENANT:

PARAGON CENTRE HOLDINGS, LLC

 

TEXAS ROADHOUSE

A Kentucky limited liability company

 

HOLDINGS LLC

 

 

a Kentucky limited liability company

 

 

By:  By: Texas Roadhouse, Inc., a Delaware corporation, its Manager

By:

/s/ David W. Nicklies

 

 

 

David W. Nicklies, Manager

 

By:

/s/ Scott Colosi

 

 

 

Name:

Scott Colosi

 

 

 

Title:

President

 



--------------------------------------------------------------------------------